The president pronounced the folt. lowing opinion of the court.
,The< court is of opinion, that there is error in the said judgment, in so much thereof as includes the bail, who was. discharged by the admission of the appellants to appear without bail, and plead; and that there is error also in ren7 dering the judgment to be discharged by the payment of the sum stated in the condition of the bond, subject to a deduction of the credits endorsed thereoninstead of making that deduction, and rendering the judgment for the real ^alance due.
Judgment reversed. with the «posts of this court against *439the appellee, and entered, that the appellee recover against the appellants 1201Z. 4s. 2d., the debt in the declaration mentioned, together with one penny the damages by the jury in their verdict assessed, and his costs by him about his suit in the said superior court of law expended, and the appellants in mercy, Etc. But this judgment is to be discharged by the payment of 290/. 17s. 3d., with interest thereon, to be computed after the rate of six per centum per annum from the 29th day of June, 1802, till paid, together with the' damages aforesaid, and costs.